DETAILED ACTION 
This action is in response to the amendment filed on 09/02/2021.
Claims 1, 13, and 16 have been amended.
Claims 1, 3-16 and 18 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objection(s)
Claims 1 and 16 are objected to because of the following informalities:
The claims recite the limitation “if the measure drug signal matches”. Examiner trust that the claim should read “if the measured drug signature matches”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eliuk et al. (US 20060259195A1–“Eliuk”) in view of Staehr et al. (20050099624A1- “Staehr”) in view of Lennernas (US20090177407A1) in view of Magill (US 20120125998A1)

Regarding Claim 1 (Currently Amended), Eliuk teaches an automatic drug dispensing apparatus (Eliuk: [Fig. 1], [0077]) comprising:
a cabinet holding a plurality of different drugs in labeled containers providing machine-readable labels indicating drug contents, the cabinet providing limited access for restricting unauthorized personnel; Eliuk discloses the system comprise a chamber for inventory of the drugs stored after being scanned to match a pattern in database (Eliuk: [Fig 2, 3, ], [0087]-[0089];The APAS 100 includes two chambers. An inventory chamber 302 is used as an inventory loading area, [0286]; APAS cell access doors may have magnetically controlled locks (or other interlock or access control devices) to prevent access in some modes to other than an authorized user, [0389]);
a manipulator adapted to transport a drug from the cabinet to combine the drug with a diluent and to transport a combined liquid medicine in a dispensing drug container to a dispensing outlet for receipt of the combined liquid medicine by medical personnel Eliuk discloses a manipulator for transporting and moving medical container through the process to the outlet area (Eliuk: [0007]; an automated Pharmacy Admixture System (APAS) may include a manipulator system to transport medical containers …, [0076]-[0077], [0093]-[0094])
an electronic computer executing a stored program to:
(1) receive a drug order from an electronic medical record database indicating a nominal identity of the drug to be combined with the diluent to form the combined liquid medicine to be dispensed, the nominal identity including a chemical identity of the drug and a concentration of the drug; Eliuk discloses an order received for combining and dispensing drug and the order includes nominal identity of the drug (e.g. name of the drug) and amount of diluent to be added [interpreted as determining concentration] where order received from the hospital database and IT system for the drug that needs to be prepared for dispensing and identified by its name, components, concentration and method of delivery indicating the nominal identity of the [interpreted as chemical identity] and concentration. When a drug order is received, the system may cross checked the nominal drug identity of the drug order in a predefined table. If the drug order is specified for a specific patient type or application, a different method is used to indicate the nominal identity of the drug to be combined (Eliuk: [0092]-[0095], [0314], [0316], [0323], [0333]; the drug order may be parsed by extracting the key fields from the drug order (e.g., drug name, drug quantity, units, concentration, concentration units), [0337], [0338], [0352]; The APAS may implement a method that uses one or more predefined preparation tables to define specific preparation requirements for a drug at a specific dose size. …, [0384], [0391], [0393], [0353])
(3) control the manipulator to select from the cabinet a container having a label matching the nominal identity of the drug to be combined Eliuk discloses the system selects a diluent for preparing the drug matching the order and scan of code on the vial to identify matching pattern (Eliuk: [0094]; The robotic arm 318 picks the selected syringe from a pocket in the rack in the carousel 310 and moves it to the decapper/deneedler station 320, [0095]-[0096])
(4) control the manipulator to combine the drug and the diluent to form the combined liquid medicine in the dispensing drug container; Eliuk discloses the mixture process and controlling manipulator to mix components in an IV bag (drug container) (Eliuk [0093]-[0095], [0442])
However Eliuk does not expressly discloses using a sensor to verify and analyze different containers of drugs and formulation, overlapping signature profile, confirm matching, and adjust the based on properties of the container.
Staehr teaches 
a drug verification apparatus for receiving containers with different drugs to be analyzed including a sensor adapted to extract a drug signature shared by multiple of the different drugs in the cabinet dependent on a formulation of the combined liquid medicine by measuring properties of the combined liquid medicine imperceptible to a human observer Staehr discloses a drug verification apparatus, detection system, using a sensor to analyze and verify composition of drug composition [signature] of more than one drug or fluids using an IR spectrum or wavelength range and absorption properties to detected different fluids in the same IR spectrum in addition measuring the properties of the a holding medium and adjust the spectrum of the actual composition of the drug subtracting holding medium properties (Staehr: [0009]; an apparatus is provided for verifying the composition of a fluid contained within a fluid infusion conduit, …, the light sensor providing light sensor signals representative of a spectrum of the actual composition of the fluid contained within the conduit, [0011], [0012], [0035], [0037], [0040], [0041], [0055], [0072]) 
(5) obtain from the sensor a measured drug signature of the combined liquid medicine in the dispensing drug container Staehr discloses obtaining actual drug spectra [interpreted as measured drug signature] and compare the spectra of the actual drug against spectra of selected drugs presenting consistent with all the different combinations of drugs spectra (Staehr: [0009]; the light sensor providing light sensor signals representative of a spectrum of the actual composition of the fluid contained within the conduit, [0012], [0055]; The drug spectra data base 124 may contain algorithms to permit the combination of stored spectra for a set of drugs, compounds, and combinations of drugs that represent all possible compositions within the fluid channel, [0056], [0067], [0074])
(6) confirm a correct drug from the measured drug signature by comparing the measured drug signature with the representative signature and confirming the correct drug if the measured drug signal matches the representative signature… Staehr discloses using the detection system for matching actual drug(s) spectrum [interpreted as measured drug signature] with the expected composition spectrum [interpreted as representative signature] in a library [database] and when match is detected, it indicates [interpreted as confirm] a match that signals the system to administer drug(s) and identify any errors or mistakes of the drugs not being verified (Staehr: [claim 1], [0009]; a processor that is adapted to compare the spectrum of the actual composition of the fluid with a spectrum of an expected composition of the fluid contained within the conduit; [0012]; the apparatus further comprises a memory in which is stored a plurality of spectra of possible expected fluid compositions contained within the conduit, … and in the event that a match is detected, indicates the spectrum that matched, [0064], [0065]; If the analysis confirms that the spectra are sufficiently similar to conclude that the fluid in the infusion channel is in-fact the drug anticipated, [0074]).
(7) confirm a drug error from the measured drug signature by comparing the measured drug signature with the representative signature and confirming the drug error if the measured drug signal does not match the representative signature …; Staehr discloses in the event that the spectrum of the actual composition [interpreted as measured drug signature] does not match spectrum of the expected profile [interpreted as representative signature] an alarm signal or warning display is provided [interpreted as confirm a drug error] where an indication of alarm intended to provide an warning of an error or mistake of a mismatch (Staehr: [0013], [0036], [0066], [0074]).

The combination of Eliuk and Staehr discloses selection to access drug spectra [nominal identity] and determine a match from a library (Staehr: [0036]), however the combination of Eliuk and Staehr does not expressly discloses the representative drug being non-unique and overlapping with another drug profile [signature].
Lennernas teaches
(2) use the nominal identity of the drug to obtain from a database a representative signature of a drug with that nominal identity, the representative signature being nonunique and overlapping with another signature profile of a different drug but distinguishable from a signature profile of an adulterated or contaminated drug likely to be a result of tampering; Lennernas discloses a defined wavelength spectrum range (e.g. signature space) for a chemotherapy drugs falls in the defined spectrum and used or prescribed for chemotherapy treatment [interpreted as expected signatures stored in the memory are non-unique signatures]. Lennernas discloses the spectrum wavelength for each drug (e.g. Cisplatin, Fluorouracil Cyclophosphamide, Cytarabine, Oxaliplatin, Vincristine, etc.) which overlap with each other at different wavelength (e.g. Fluorouracil and Cytarabine) in the defined spectrum while each individual drug has a specific wavelength range or characteristics [interpreted as distinguishable from a signature profile] that provides drug identity [interpreted as nominal identity or signature profile]. If a drug prescribed for chemotherapy (e.g. Cytarabine) and [a representative signature of a drug] stored in a database. Examiner interpreted that if formulated drug found does not fall within the indicated spectrum range of a prescribed drug or does not overlap at any wavelength point of the drug(s) profiles (e.g. Cytarabine) the prescribed drug is distinguished from the formulated or measured drug and is as interpreted as the formulated drug is being considered wrong or altered or tampered drug (Lennernas: [Fig. 3], [0018], [0038]-[0041]). 
(6) …confirming the correct drug if the measured drug signal matches the representative signature and the overlapping signature profile of the different drug; and Lennernas discloses comparing drug profile or measured spectrum to a known profiles in a database and overlapping profiles of different drugs and a comparison of a drug solution profile [interpreted as measured signature] with a known profiles [interpreted as representative signature and overlapping signature of the different drugs and if the comparison agree [match], result of the comparison is presented on a display and issuing a message that treatment is safe [interpreted as indication of confirming the correct drug measured drug signal matches the representative signature and the overlapping signature profile] (Lennern: [0022], [0024], [0039]-[0040], [0044]-[0046])
(7) …confirming the drug error if the measured drug signal does not match the representative signature or the overlapping signature profile of the different drug Lennernas discloses comparing drug profile or measured spectrum to a known profiles in a database and overlapping profiles of different drugs and a comparison of a drug solution profile [measured signature] with a known profiles [representative signature and overlapping signature of the different drugs and if the comparison does not agree [does not match], a warning message is issued to stop treatment [interpreted as indication of confirming the correct drug measured drug signal matches the representative signature and the overlapping signature profile displaying of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk and Staehr to include the use of chemical identity in combination to the drug type/name used by Eliuk to define the nominal identity or profile of a/the drug, as taught by Lennernas which will help in preventing prepared drugs errors and protect patients from a serious health consequences (Lennernas: [0006]).
The combination Eliuk, Staehr, and Lennernas discloses confirm matching and in the event a measure drug profile do not agree with expected drug profile [representative signature] providing an alarm signal and a message provided [interpreted as confirm] and where an indication of alarm intended to provide an warning for mismatch (Staehr: [0013]), but does not expressly discloses a drug “error”
Magill teaches 
confirm a drug error Magill discloses a drug not validated informing [confirm] a user of possible drug error (Magill [0131]).
whereby drug errors can be reduced using sensor systems that cannot fully distinguish among the drugs being dispensed but can distinguish from a tampered drug Magill discloses a sensor device associated with a library of representatives of known signatures used to confirm prepared drug signature and functions to reduce rate of medication errors in dispensing and check the drugs for counterfeiting or inappropriate tampering (Magill [0022]-[0023], [0094], [0109]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk, Staehr, and Lennernas to include 

Regarding Claim 3 (Previously Presented), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the apparatus of claim 1 wherein the measured drug signature is compared to both chemical identity and concentration Eliuk discloses comparing the drug type to preference stored (Eliuk: [claim 27]). Lennernas discloses the comparison the drug is compared to a set of drug profiles that includes chemical identity and concertation (Lennernas: [0036]).

Regarding Claim 4 (Original), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the apparatus of claim 1 further including a labeler configured to write the measured drug signature to a label on the plurality of drug containers (Eliuk: [0093]; The robotic arm 318 then moves the syringe to a printer and labeling station 328 to receive a computer readable identification (ID) label that is printed and applied to the syringe. This label may have a bar code or other computer readable code printed on it which may contain, for example, patient information, the name of the drug in the syringe, the amount of the dose, as well as date and/or lot code information for the inputs, [0095]). 

Regarding Claim 5 (Previously Presented), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the apparatus of claim 1 wherein the measured drug signature is a function of a chemical identity of the drug Eliuk discloses a drug order (measured drug) to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk and Staehr to include the use of chemical identity for determining the actual drug spectrum, as taught by Lennernas which will help in preventing prepared drugs errors and protect patients from a serious health consequences (Lennernas: [0006]).

Regarding Claim 6 (Previously Presented), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 5, wherein the measured drug signature does not uniquely characterize the chemical identity of the drug Eliuk discloses the measured drug signature (Eliuk: [0154], [0162], [0287]) however does not discloses drug signature and association of chemical identity. Lennernas discloses profiles of a number of drugs commonly used in chemotherapy and their profiles sharing characteristics of absorption spectra [drug signature profile] falls within an ultraviolet wavelength range which does not provide a unique signature to a specific drug rather a multiple drugs profiles that overlap in the UV wavelength range and may provide the formulation of a specific needed drug in that range using patient information and medical record (Lennernas: [0040]-[0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk and Staehr to include the use of the 

Regarding Claim 7 (Previously Presented), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 5, wherein the nominal identity and measured drug signature are a function of both chemical identity and amount of the drug Lennernas discloses a profile [nominal identity] for a drug (e.g. chemotherapy drug) and the profile is associated with chemical identity and concentration (Lennernas: [0010], [0035]-[0037]; The analytical unit determines the chemical profile of the content in the drug container)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 8 (Original), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 1 further including a scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components Eliuk discloses the use of scale to measure the weight of the drug where weight is part of the identification signature of the drug and to be compared to the drug in the order (Eliuk: [0093], [0095]). 

Regarding Claim 9 (Original), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 8, wherein the manipulator is supported by the scale (Eliuk: [0095]; The robotic arm 318 then conveys the IV bag to the scale station 326 where the IV bag is weighed to confirm the predetermined dose programmed into the APAS cell).

Regarding Claim 10 (Original), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 1 wherein the sensor is a spectrometer (Staehr: [0043]; the sensor is termed a spectrometer).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Original), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 6 wherein the sensor is selected from the group consisting of: Raman spectrometers, surface enhanced Raman spectrometers, nuclear magnetic resonance spectrometers, and optical spectrometers Staehr: [0042]; the light source 110 produces light of a single wavelength that interacts with the contents of the medical fluid undergoing verification by Raman spectroscopy
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 12 (Original), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 11 wherein the spectrometer is a Ramen spectrometer (Staehr: [0042]; the light source 110 produces light of a single wavelength 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 13 (Currently Amended), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 1 wherein the manipulator system comprises manually actuable grippers configured to move together and apart to grasp the plurality of drug containers Eliuk: [Fig 9-11], [0080], [0091]; the robotic arm 318 further includes a gripper that can be used, for example, to pick items from a pocket on a rack or to grasp items within the APAS cell 100 for manipulation, [0211], [0307]).

Regarding Claim 14 (Previously Presented) the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 1 further including a network circuit for communicating with a remote electronic medical record system identifying a patient, prescribed drug, and prescription expiration for the prescribed drug, and wherein the nominal identity is determined from the remote electronic medical record system Eliuk discloses information stored on a server that is remote to client in the database to include drug order does ID, patient information, order expiry, etc. (Eliuk: [0079], [0180], [0305], [0323]-[0324], [0536]). 

Regarding Claim 15 (Original), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 14, wherein the output is provided through a communication circuit to the remote electronic medical record system for recordation in the electronic medical record system Eliuk discloses the system provides a repot operations for the process and output to the remote station using hospital network (Eliuk: [0079], [0093]).

Regarding Claim 16 (Currently Amended), the claim repeats substantially the similar limitations recited in Claim 1. As such, claim 16 is rejected for substantially the same reasons given for claim 1, and is incorporated herein.

Regarding Claim 18 (Previously Presented), the combination of the Eliuk, Staehr, Lennernas, and Magill teaches the automatic drug delivery apparatus of claim 1 wherein the electronic computer further executes the stored program to:
log whether the nominal identity differs from the measured drug signature by a predetermined amount to the electronic medical record database Eliuk discloses using a does threshold in a dispensed drug (Eliuk: [0403]) but does not expressly discloses a log. Staehr discloses using a log recording pump data log and a warning when actual drug does not match the expected drug (Staehr: [0013], [0066], [0068]; In either case where a limit is exceeded, a pump 22 data log or data log in the PM 50…, [0069]; In the event that the comparison by the processor indicates that the spectrum of the actual fluid composition of the channel does not match the spectrum of the expected fluid composition of the channel, the processor may provide an audio alarm signal by means of the speaker 134, and/or a visual alarm by means of the screen 52 on the PM or other screen, and/or remote alarms through a communication link such as 59 or other link. The memory may store all alarm and alarm-related data).
.


Response to Amendment
Applicant's arguments filed 09/02/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant argument with respect to the 35 U.S.C. § 112(a) on page 7
In-light if the new amended claims, Examiner withdraw the 112(a) rejection of the previously examined OA.

 Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 8-12 in regards to claim(s) 1 have been fully considered but are moot in view of the new grounds of rejection or are not persuasive.
In response to applicant's argument that that Eliuk, Magill, Lennernas do not teach the amended claim features to such as overlapping signutures of different drugs, Examiner respectfully disagree. Although the Applicant argument is directed to a new feature that was not examined in the previous OA, Examiner has cited “Lennernas” to teach the overlapping feature as disclosed in the Applicant spec’s [0071], [0072] and [Fig. 6]. Examiner asserts that the claim 
In regards to the Applicant argument that “Staehr” does not teach confirm a match for a drug, Examiner respectfully disagree. Staehr [0064] clearly disclose a confirming step of a match and in combination “Lennernas”, the claim feature ovelaping is disclosed. In addition Examiner asserts that the Applicant “confirm[ing]” step interpreted under BRI and is disclosed in the spec’s as providing an alert or an output, see Applicant 0033, 0073, 0093, which is a feature that is disclosed in the combination of Eliuk, Staehr, and Lennernas (see, Lennernas: 0066).
Therefore, Applicant's remarks with regard to Eliuk, Staehr, Lennernas, to the amended claim 1 are not persuasive. The 103 rejection of independent claims 1 and 16 is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626